THE THIRTEENTH COURT OF APPEALS

                                      13-14-00054-CV


                                        Richard Stubbs
                                               v.
                        The City of Weslaco, and Veronica Ramirez,
                  in her official capacity as Weslaco Civil Service Director


                                    On Appeal from the
                       92nd District Court of Hidalgo County, Texas
                              Trial Cause No. C-0435-13-A


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed in part and the

cause remanded to the trial court. The Court orders the judgment of the trial court

REVERSED IN PART and REMANDED for further proceedings consistent with its

opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.



January 8, 2015